Citation Nr: 0213924	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-16 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder. 

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from February to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In December 2000, the Board remanded the veteran's claims for 
service connection for a bilateral foot disorder and migraine 
headaches to the RO in Little Rock, Arkansas to the Little 
Rock, Arkansas for additional development, to include 
scheduling the veteran for VA examinations.  The requested 
development has been completed and the case is ready for 
final appellate review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  A bilateral foot disorder and migraine headaches clearly 
and unmistakably preexisted service, and did not chronically 
worsen during service beyond normal progression.


CONCLUSIONS OF LAW

1.  A pre-existing bilateral foot disorder was not aggravated 
by active service. 
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

2.  Pre-existing migraine headaches were not aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  See 
38 C.F.R. §§ 3.155(c), 3.156; Quartuccio v. Principi, No. 01-
997 (U.S. Vet App. June 19, 2002).  Therefore, the provisions 
of the VCAA and the implementing regulations, are accordingly, 
applicable to the veteran's claim.  

With regard to the requirements of the VCAA, by virtue of the 
rating decision, Statement of the Case, and Supplemental 
Statements of the case, the appellant and her representative 
were given notice of the information and evidence necessary 
to substantiate her claims.  In this regard, in December 
2000, the Board remanded the veteran's claims for service 
connection for a bilateral foot disorder and migraine 
headaches in order to permit further evidentiary development.  
In particular, the appellant was to be afforded VA 
examinations, to include medical opinions regarding the 
etiology of the claimed disorders.  However, the appellant 
failed to report for the examinations, and any medical 
opinion evidence that would have provided additional evidence 
clinically relevant to resolution of the questions concerning 
the etiology of the claimed disorders was not attained.  38 
C.F.R. § 3.655 (2002) provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record. 

Also in letter to the veteran from the RO, dated in June 
2001, the appellant was requested to provide pre and post-
service private medical records from Dr. S.K. in support of 
her claims.  The veteran was instructed to complete and 
return a VA Form 21-4142, Authorization and Consent to 
Release Information.  The veteran did not respond to the RO's 
request.  The record reflects that the RO has made reasonable 
efforts to obtain relevant medical evidence adequately 
identified by the appellant in support of her claims.

Factual Background

Service medical records show that during the veteran's 
January 1999 enlistment examination, she reported no 
complaints regarding any bilateral foot disorder or 
headaches.  A physical examination revealed that an 
evaluation was normal for examination of the lower 
extremities, neurologic and other referable systems pertinent 
to the claimed bilateral foot disorder or headaches.  When 
seen in the heath unit in February 1999, the veteran reported 
a history of headaches for the previous two years.  She 
indicated that she had not sought medical care for her temple 
headaches but that she used Naprosyn, which usually worked.  
The examiner in February 1999 also noted that the veteran had 
a history of a nerve problem in the feet that existed prior 
to entry (EPTE) to service, and that she now had bilateral 
foot pain. The assessment entered by the examiner was 
multiple EPTE complaints.  

A September 1999 statement, submitted by S.K., M.D., 
indicated that she had been the veteran's treating physician 
for the veteran's entire life.  Dr. S.K. reported that the 
veteran had never had any symptoms or treatment of asthma.  
Dr. S.K. did not, however, address the veteran's claimed 
bilateral foot disorder or headaches.

During a November 1999 hearing at the RO in Little Rock, 
Arkansas, the veteran testified that she had never had 
problems before service with her feet or with headaches.  She 
testified that she had headaches, which she believed were 
caused by the stress or lack of sleep during service.  The 
veteran indicated that she had pinched nerves in her feet 
which was a result of walking all the time and boots worn in 
service.  She reported that the headaches began in her 
temples and then went all around; and that these were a 
pounding type of headache that required her to lay down in a 
dark room alone.

A November 1999 VA examination report reflects that the 
examiner had reviewed the veteran's claims file prior to the 
examination.  During the examination, the veteran complained 
of having headaches, which began the first or second day of 
basic training and became progressively severe.  She related 
that the headaches continued after service separation but 
were not as frequent as during service.  The veteran 
indicated that her last incapacitating headache was about two 
months prior to the current examination.  The veteran 
associated the onset of the headaches with stress, and 
described the paroxysmal onset of visual scotomata, followed 
by a bifrontal throbbing headache associated with nausea and 
photophobia and vomiting on one occasion.  She reported that 
she had had only one incapacitating headache since service.  
After an examination of the veteran, the examiner concluded 
that the veteran gave a history consistent with a diagnosis 
of migraine.  The examiner opined that this problem began 
about two years prior to service, although it was not a 
significant problem prior to entering service.  The examiner 
stated that he was unable to determine if there was any 
definite relationship between service and worsening of the 
veteran's migraine.
Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West Supp. 2002).  The 
term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24), 1110 
(West Supp. 2002); 38 C.F.R. § 3.6(a) (2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002). 

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. §§ 1111, 1153 (West 1991).

Only such conditions that are recorded in examination reports 
are to be considered as "noted."  The veteran's reported 
history of pre-service existence of a disease does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).  The Court 
of Appeals for Veterans Claims has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998). A higher court has explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In this regard, appellant's statements and testimony are 
considered to be competent evidence when describing features 
or symptoms of an injury or illness or an event. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu, 
supra.

Analysis

Bilateral Foot Disorder

First, the Board finds that, although not noted on her 
January 1999 entry examination report, the medical evidence 
of record clearly and unmistakably establishes that a 
bilateral foot disorder preexisted the appellant's period of 
military service.  In making this determination, the record 
reflects that the veteran manifested bilateral foot pain 
within two weeks of her active service.  When she was seen in 
the health clinic in February 1999, competent medical 
personnel diagnosed history of nerve problems in her feet, 
which was determined to have pre-existed the veteran's period 
of active service. 

The veteran's symptoms were noted two weeks into her basic 
training, nearly contemporary with her service entrance.  The 
totality of the evidence at that time supported a conclusion 
of pre- existence, specifically, the immediacy of her symptom 
manifestations and the in-service findings noted by service 
medical personnel.  The Board also notes the absence of any 
competent medical evidence refuting the pre-existence of the 
bilateral foot disorder resulting in the veteran's discharge 
from service.  The only evidence in refutation of the pre-
existence of a bilateral foot disorder is the testimony 
provided by the veteran during her hearing at the RO in 
Little Rock, Arkansas in November 1999.  In this regard, the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge so as to render such 
opinions as to the veteran's mental health status prior to 
service competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The question now becomes whether the veteran's current 
bilateral foot disorder was aggravated during service.  
Following a review of the evidence, the Board concludes that 
the veteran's bilateral foot disorder was not aggravated by 
service.  She was seen on one occasion in February 1999 for 
complaints of bilateral foot pain.  The Board also emphasizes 
that the post-service medical evidence does not reflect that 
the veteran is currently diagnosed with a bilateral foot 
disorder.  To warrant service connection for such diagnoses, 
there must be medical evidence that establishes that the 
veteran currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, when 
examined by VA in November 1999, reflects that Achilles 
tendon jerks were 2+ and symmetrical.  Plantar response was 
flexor, bilaterally.  Both motor and sensory examinations 
were normal.  A diagnosis with respect to the veteran's feet 
was not recorded at that time. Based on these reports, the 
Board finds that there was no evidence of permanent 
aggravation of the veteran's bilateral foot disability as a 
result of her military service.  As discussed above, the mere 
fact that flare-ups occurred during arduous military 
activities does not mean that the underlying, pre-existing 
disorder, underwent permanent aggravation.  Accordingly, 
service connection for a bilateral foot disorder is not 
warranted

Migraine Headaches

First, the Board finds that, although not noted on her 
January 1999 entry examination report, the medical evidence 
of record clearly and unmistakably establishes that migraine 
headaches preexisted the appellant's period of military 
service.  In making this determination, the Board relies 
primarily on the November 1999 opinion of the VA physician.  
It was his expert opinion, after a review of the claims file, 
that the veteran's migraine headaches, albeit not disabling, 
had existed prior to her active service.  The VA examiner's 
opinion is supported by a February 1999 service medical 
record.  A review of this report reflects that the veteran 
gave a history of having headaches two years prior to service 
entrance, which were alleviated with Naprosyn.  The veteran 
has not presented any competent medical evidence to date to 
counter the VA examiner's opinion or her statement to medical 
personnel during service in February 1999.  Indeed, the RO 
requested that the veteran provide evidence from her longtime 
physician to the effect that she did not have migraine 
headaches prior to service.  However, the veteran did not 
respond to the RO's request. 

Based on a review of all the evidence of record, including 
the statements of the veteran, the evidence of a preexisting 
migraine headaches is unmistakable, and the presumption of 
soundness at entry has been rebutted.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b) (2002).  

Second, there is no medical evidence of an increase in 
severity of the veteran's migraine headaches during service.  
In this case, after the veteran's initial complaint of 
migraine headaches in February 1999, service medical records 
are devoid of any further complaints or findings of migraine 
headaches.  In this regard, the Board notes that temporary or 
intermittent flare-ups during service of a preexisting 
disease are not sufficient to be considered aggravation in 
service, unless the underlying condition is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 296, 297 (1991).  The Board finds 
that the November 1999 VA examiner's opinion that he was 
unable to determine if there was a definite relationship 
between the veteran's service and a worsening of her migraine 
headaches is not a sufficient basis to grant service 
connection.  38 C.F.R. § 3.102 (2002) provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and a number of Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See Davis v. West, 13 Vet. App. 
178, 185 (1999) (any medical nexus between the veteran's in-
service radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative); 
(Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998).  Based on this report, the Board 
finds that there was no evidence of permanent aggravation of 
the veteran's migraine headaches as a result of her military 
service.

After reviewing the record, the Board finds that the 
available medical evidence does not demonstrate that either 
the preservice bilateral foot disorder or migraine headaches 
underwent a chronic increase in severity beyond their normal 
progression during the veteran's one month of active service.  
Thus, the Board concludes that the preponderance of the 
evidence is against the appellant's claims.


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for migraine headaches is denied. 



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

